Citation Nr: 9927382	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from May 1974 to 
September 1980.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an August 1993 decision of the RO.  

In May 1996 and May 1998, the Board remanded the case for 
further development.  



REMAND

The veteran contends, in essence, that he is entitled to a 
TDIU due to service-connected disabilities.  The veteran is 
currently service connected for hypertension, rated as 10 
percent disabling; atypical anxiety disorder with a history 
of tachycardia, rated as 30 percent disabling; postoperative 
bunionectomy of the left foot with a fracture of the fifth 
metatarsal, rated as noncompensably disabling; and 
postoperative tailor's bunionectomy of the right foot, rated 
as noncompensably disabling.  

In July 1999, following the Board's May 1998 remand to the 
RO, the veteran was sent a notice that the appeal had once 
again been certified to the Board for appellate review.  

However, received in July 1999 were additional VA outpatient 
clinical records, reflecting treatment from January to May 
1999.  The Board notes that any pertinent evidence submitted 
by the veteran within the 90 day period following the notice 
of certification must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived, in writing, by the veteran.  
38 C.F.R. § 20.1304 (1998).  Since there is no evidence in 
the claims folder of written waiver by the veteran, the Board 
is of the opinion that the evidence of treatment that may 
reflect upon his current symptomatology is pertinent evidence 
and, consequently, must be referred back to the RO for 
review.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

In light of the recently received medical 
evidence, the RO should undertake to 
review the veteran's claim pursuant to 
the provisions of 38 C.F.R. § 20.1304.  
This should include appropriate 
procedural development as specified.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




